       Case 2:19-cv-01020-KG-CG Document 57 Filed 08/25/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NATIONAL AMERICAN INSURANCE
COMPANY, et al.,

       Plaintiffs,

v.                                                               CV No. 19-1020 KG/CG

IRIS RODRIQUEZ, as the Personal
Representative of the ESTATE OF
CHAD ZACK RODRIQUEZ, et al.,

       Defendants.

            ORDER GRANTING MOTION TO COMPEL, ASSESSING FEES,
                     AND VACATING MOTION HEARING

       THIS MATTER is before the Court on Defendant Iris Rodriquez’s Motion to

Compel (the “Motion”), (Doc. 55), filed July 30, 2020. The Court ordered a Response to

be filed no later than August 12, 2020. (Doc. 56 at 1). To date, no Response has been

filed. Under Local Rule 7.1(b), “[t]he failure of a party to file and serve a response in

opposition to a motion within the time prescribed for doing so constitutes consent to

grant the motion.”

       IT IS THEREFORE ORDERED that Defendant’s Motion to Compel, (Doc. 55), is

GRANTED. Defendant Rodriquez may submit an affidavit for attorney fees incurred in

preparing the Motion on the non-responsive party within fourteen days.

       IT IS FURTHER ORDERED that the Motion hearing set for August 26, 2020, is

hereby VACATED.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
